Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed October 31, 1979, upon his conviction of manslaughter in the first degree, upon a plea of guilty, the sentence being an .indeterminate term of imprisonment of 8 Vis to 25 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term of imprisonment of 5 to 15 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated. Gulotta, J. P., Cohalan, Margett and Martuscello, JJ., concur.